Title: To James Madison from Louis-Marie Turreau de Garambouville, 7 August 1808
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
Baltimore 7 Aout 1808

J’ai l’honneur de vous faire passer copie d’une lettre que Je reςois de M. Gallatin en réponse à celle que je lui ai écrite dernièrement, en même tems que j’avais l’honneur de vous en adresser une sur le même objet.
Vous jugerez, Monsieur, combien cette lettre a du me surprendre d’après ce que vous m’avez dit et ce que m’a dit M. Gallatin lui-même lors de mon dernier Voyage à Washington.  J’ai répondu alors aux objections qu’on m’a faites, et je ne devais pas m’attendre à les voir reparaître lorsque mes réponses avaient été jugées Satisfesantes et devaient éloigner toute espèce de difficultés.
M. Gallatin en m’objectant le départ du Peggy & du Batavian, oublie que la permission me fut demandée pour ces Bâtimens, longtems avant notre entrevue à Washington et que je lui dis alors, ainsi que j’eus l’honneur de vous l’observer, qu’ils étaient loin de Suffire à nos besoins.  L’un porte des passagers, l’autre des matelots malades ou estropiés.  L’un & l’autre Sont destinés pour La France, et ce n’est pas pour La France mais pour les Colonies que J’ai demandé la Sortie de deux Bâtimens de propriété franςaise et ne pouvant porter que nos couleurs; et encore, ces deux Bâtimens ne Seront-ils pas Suffisants, comme J’ai eu l’honneur de vous le dire à Washington.
Quand aux Bâtimens de l’état qui ont touché ici, (et il y en a encore un qui est entré à Washington et qui doit être aujourdhui à Norfolk) on a porté leurs équipages bien au dessous du complet, et tout cela ne Suffit pas.  D’ailleurs le dernier ne retourne point aux Colonies, et reςoit de moi l’ordre de retourner en forme directement pour y porter mes dépêches  La direction que je lui donne est encore Secrète.  Vous pouvez toujours compter, Monsieur, sur ma parole de ne lui en pas donner d’autre.
Vous n’ignorez pas, Monsieur, que nous avons aux E. U. plus de 1500. Matelots franςais deserteurs; et quand mes instructions portent positivement de les recueillir et de les rendre à notre Marine, mon Gouvernement Serait Surpris avec raison, Monsieur, si le vôtre S’opposait Sans motifs à l’execution de cette mesure, au moment même, où, par l’effet des circonstances & de votre consentement au moins tacite; l’Angleterre Vient de recouvrir 7. à 8,000. de Ses Matelots employés jusqu’ici au Service de votre Marine Marchande.
J’attends, Monsieur, avec confiance une réponse Satisfesante.  C’est cette confiance même qui m’a fait agir en conséquence de nos entretiens à Washington; et les interêts de mon Gouvernement et Surtout de Son Administration Consulaire ici, Se trouveraient Serieusement compromis Si votre Gouvernement croyait pouvoir changer de détermination à cet égard.  Agréez, Monsieur, une nouvelle assurance de ma Haute Considération.

Turreau

